       1:20-cv-01139-JES-JEH # 30          Page 1 of 2                                          E-FILED
                                                                    Friday, 07 August, 2020 03:57:38 PM
                                                                            Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

MAVIDEA TECHNOLOGY GROUP,                  )
LLC                                        )
              Plaintiff,                   )
                                           )
       vs.                                 )       Case No.: 1:20-CV-1139
                                           )
JAMIE WARMBIR; CHARLOTTE ,                 )
WARMBIR; WARMBIR IT                        )
SOLUTIONS, LLC, an Illinois limited        )
liability company;                         )
                   Defendants.             )


                             CERTIFICATION OF COUNSEL

To:    Jason S. Bartell
       Michael A. Powell
       Bartell Powell LLP
       10 East Main Street
       Champaign, IL 61820
       jbartell@bartellpowell.com
       mpowell@bartellpowell.com

       NOW COMES the Defendants, JAMIE WARMBIR, CHARLOTTE WARMBIR and

WARMBIR IT SOLUTIONS, LLC, by and through their counsel, Cox & Fulk, LLC, and certifies

that they have this date (August 7, 2020) served upon the Plaintiff, MAVIDEA TECHNOLOGY

GROUP, LLC, the following discovery:

       Defendant, Jamie Warmbir’s Supplemental FRCP Rule 33 Interrogatories to Plaintiff;
       Defendant, Charlotte Warmbir’s Supplemental FRCP Rule 33 Interrogatories to Plaintiff;
       Defendant, Warmbir IT Solutions, LLC’s Supplemental FRCP Rule 33 Interrogatories to
               Plaintiff;
       Defendants’ Supplemental FRCP Rule 34 Request for Production of Documents to
Plaintiff.

                                           JAMIE WARMBIR, CHARLOTTE WARMBIR,
                                           and WARMBIR IT SOLUTIONS, LLC

                                           BY:     /s/   A. Christopher Cox

                                               1
        1:20-cv-01139-JES-JEH # 30          Page 2 of 2




                              CERTIFICATION OF COUNSEL


        I hereby certify that on August 7, 2020, the foregoing Certification of Counsel was filed
electronically serving discovery upon Mavidea Technology Group, LLC using the CM/ECF
system which will send notification of such filing to the following:

Jason S. Bartell
Michael A. Powell
10 East Main Street
Champaign, IL 61820
jbartell@bartellpowell.com
mpowell@bartellpowell.com


                                             Respectfully Submitted,

                                             JAMIE WARMBIR, CHARLOTTE WARMBIR,
                                             and WARMBIR IT SOLUTIONS, LLC


                                             BY:    /s/     A. Christopher Cox

A. CHRISTOPHER COX
ARDC #6296142
COX & FULK, LLC
202 North Center Street
Bloomington, IL 61701
(309) 828-7331
christophercox@cfxlegal.com




                                                2
